[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
CORRECTED MEMORANDUM OF DECISION
The Court hereby corrects that portion of its Memorandum of Decision dated August 28, 1992, by finding that the defendant is currently obliged to pay $300.00 per week as alimony rather than $100.00 per week as erroneously stated in that memorandum.
The Court ruling is based upon the fact of the $300.00 per week order, notwithstanding the erroneous reference to "$100.00" per week in the first page of the memorandum.
The effective date of the modification of support orders is May 6, 1992, the date the Court awarded sole custody of Jenna to her father and not June 6, 1992 as inadvertently noted in the memorandum of August 28, 1992.
BY THE COURT: Doherty, J.